Citation Nr: 1141494	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-08 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, to include as secondary to service-connected infectious hepatitis.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected infectious hepatitis.

3.  Entitlement to an increased rating for infectious hepatitis, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1952 to October 1956.  

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied entitlement to service connection for congestive heart failure and diabetes mellitus and denied entitlement to an increased rating in excess of 10 percent for infectious hepatitis.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in New York, New York.

In October 2011, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a cardiac disability and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's infectious hepatitis is manifested by occasional fatigue and abdominal pain, without malaise, anorexia, dietary restriction, continuous medication use, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for infectious hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Code (DC) 7345 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in September 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for infectious hepatitis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the September 2008 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the September 2008 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under which the Veteran is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez-Flores v. Peake insofar as it required VA, in increased ratings claims, to provide notice of alternative diagnostic codes or potential daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not be Veteran specific, and that while impairment in activities of daily life may indicate impairment in earning capacity, the statutory scheme does not require such evidence for proper adjudication of a claim.  Id.

Nevertheless, the September 2008 letter notified the Veteran that VA would consider evidence of the impact of his disability upon daily life.

The September 2008 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the September 2008 letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.  

The September 2008 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  The Veteran has not reported any relevant post-service private medical treatment pertaining to his hepatitis.  In addition, he was afforded a VA examination for hepatitis.  Although the most recent VA examination took place in 2008, the Veteran has not reported any change in his liver disability since then, and the record does not otherwise show any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).

VA treatment records dated in November 2006, December 2008, and January 2009 reveal that the Veteran reported that he was in receipt of Social Security Administration (SSA) benefits.  However, at the time of these statements he was 71 and 73 years old, respectively.  As any SSA benefits were "old age" benefits and not disability benefits, such records are not relevant to the Veteran's increased rating claim and need not be obtained.  See 42 U.S.C.A. § 402 (West 2002).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's hepatitis is currently rated under 38 C.F.R. § 4.114, DC 7345 as chronic liver disease without cirrhosis.  Under DC 7345, a 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114, DC 7345.

A 20 percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

A 100 percent rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

Sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code but not using the same signs and symptoms. Additionally, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, DC 7345, Notes (1) and (2) (2011).

An October 2008 VA examination report reveals that the Veteran reported that he had lost 25 pounds over the previous 4 months, that he was easily fatigued, and that he experienced occasional abdominal pain located in the right lower quadrant which was burning in nature.  Such symptoms occurred 1/3 of the year and were tolerable.  There was no gastrointestinal disturbances, abdominal distention, nausea, vomiting, black tarry stools, loss of appetite, jaundice, or arthralgia.  The Veteran did not require any abdominal tapping, he had not experienced any coma or periods of confusion, he had not received any liver transplants, and was not otherwise receiving any treatment for his liver disability.  Overall, he had not experienced any periods of incapacitation or functional impairment.

Examination revealed that the Veteran was 65.5 inches tall and weighed 225 pounds.  He was described as well developed, well nourished, in no acute distress, and exhibited no signs of jaundice.  Examination of the abdomen revealed no striae on the abdominal wall, distention of superficial veins, ostomy, tenderness to palpation, splenomegaly, ascites, liver enlargement, or aortic aneurysm.  Liver function tests showed no significant findings.  A diagnosis of status post Hepatitis C was provided and the physician who conducted the examination noted that the disability was asymptomatic and that there were no residuals of the disability.

In March 2009, the examiner who conducted the October 2008 VA examination reviewed the Veteran's medical records and opined that it was unclear whether the Veteran was infected with Hepatitis C.  An addendum to the March 2009 opinion reveals that the Veteran was scheduled for a hepatitis panel and hepatitis C/RIBA for a date in February 2009, but that he failed to appear for the evaluation.

The evidence reflects that the Veteran's infectious hepatitis most closely approximates the criteria for a noncompensable rating under DC 7345.  He reported fatigue and occasional abdominal pain during the October 2008 VA examination.  However, he reported that such symptoms were tolerable, that he had not experienced any periods of incapacitation or functional impairment due to such symptoms, and that he was not receiving any treatment for his liver disability.  The clinical evidence does not otherwise reflect any periods of acute signs and symptoms of hepatitis severe enough to require bedrest and treatment by a physician.

The Veteran also reported during the October 2008 VA examination that he had lost 25 pounds over the previous 4 months.  Although VA treatment records dated from June to October 2008 confirm such weight loss, he had been diagnosed as having obesity and participated in the VA MOVE weight loss program.  

Also, he denied any nausea, vomiting, or loss of appetite and examination revealed that he was well developed, well nourished, and in no acute distress.  Overall, there is no evidence that hepatitis contributed to his weight loss or that he has experienced anorexia. 

Furthermore, the Veteran has not reported and the evidence does not otherwise reflect any malaise, required dietary restrictions or continuous medication, or any other symptoms associated with hepatitis.  The examiner who conducted the October 2008 VA examination noted that the disability was asymptomatic and that there were no residuals of the disability.

In sum, the Veteran does not experience any malaise, anorexia, or incapacitating episodes due to hepatitis and the disability is clinically asymptomatic, although the Veteran has voiced complaints of fatigue and abdominal pain.  

While daily fatigue is one of the factors in the criteria for a 20 percent rating, the Veteran does not have any of the other symptoms listed among the criteria for that rating.  Given the finding that his disability is asymptomatic on examination, the absence of any clinical evidence of current disability, and the absence of evidence of most of the criteria for a 20 percent rating, the Board finds that the weight of the evidence is against a finding that the Veteran's infectious hepatitis has met or approximated the criteria for a rating in excess of 10 percent at any time during the appeal period.  The claim must; therefore, be denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.114, DC 7345.


Extraschedular
  
Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms of the Veteran's disability are occasional fatigue and abdominal pain.  These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) & Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2010) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

The evidence indicates that the Veteran was gainfully employed as a teletype operator for many years after service.  He subsequently owned his own video business for approximately 15 years, but occupationally retired because of lack of business and associated economic hardship.  He was most recently employed part time delivering documents for attorneys at the time of an April 2008 VA psychiatric evaluation.  

Overall, the Veteran has not claimed that his service-connected disabilities have prevented him from securing and following gainful employment, and there is no other evidence to this effect.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice.




ORDER

Entitlement to an increased rating in excess of 10 percent for infectious hepatitis is denied.


REMAND

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA treatment records reveal that the Veteran has been diagnosed as having various cardiac disabilities.  For example, a September 2010 VA cardiology outpatient treatment note indicated a diagnosis of coronary artery disease, status post coronary artery bypass graft (CABG).  Furthermore, VA treatment records, including a January 2010 VA primary care treatment note, indicate that the Veteran has been diagnosed as having diabetes mellitus.

The Veteran contends that his current cardiac disability and diabetes mellitus are related to his service-connected infectious hepatitis.  He was afforded a VA examination in October 2008 to assess the etiology of these disabilities and he was diagnosed as having Type 2 diabetes and coronary artery disease, status post CABG with residual scar.

As for the etiology of the current cardiac disability, the physician who conducted the examination opined that it would be mere speculation to relate the disability to the Veteran's hepatitis.  He reasoned that although there were some studies in medical literature which suggested that a chronic infection, such as hepatitis C, could lead to accelerated atherogenesis and subsequent coronary artery disease, the research was still ongoing.

With regard to the current diabetes, the examiner opined that the "diabetes [was] at least as likely as not related to diabetes."  This opinion was based on the fact that diabetes had been shown to occur more in people with chronic hepatitis C than in those without the disability.

In March 2009, the examiner who conducted the October 2008 VA examination reviewed the Veteran's medical records and opined that it would be mere speculation to comment on the association of Hepatitis C with his diabetes and cardiac disability.  He explained that it was unclear whether the Veteran was infected with Hepatitis C.

The October 2008 and March 2009 opinions are inadequate for several reasons.  Although the October 2008 opinion and supporting rationale concerning the etiology of the Veteran's diabetes alludes to a conclusion that the diabetes was likely related to hepatitis, the wording of the opinion is confusing and otherwise insufficient to definitively support such a conclusion.  Also, the October 2008 opinion is contradicted by the March 2009 opinion that it would be mere speculation to relate the diabetes to Hepatitis C.  

The March 2009 opinion is also inadequate because although the examiner reasoned that it was unclear whether the Veteran had Hepatitis C, the opinion was apparently based on a very limited review of medical records and did not consider the medical evidence of record which reflects previous diagnoses of hepatitis.

Furthermore, the October 2008 and March 2009 opinions only addressed whether a relationship existed between the Veteran's cardiac disability and diabetes and his service-connected hepatitis.  However, no opinions were provided as to whether the disabilities were directly related to service.

An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

To the extent that opinions were provided as to whether a relationship existed between the currently diagnosed cardiac disability and diabetes and the Veteran's service-connected hepatitis, the opinions were limited to whether the disabilities were "caused" by the service-connected hepatitis.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinions have been provided as to any possible aggravation.  38 C.F.R. § 3.310 (2011).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A July 2008 VA urology treatment note indicates that the Veteran underwent a CABG in 1995 at Huntington Memorial Hospital.  There are no private treatment records pertaining to cardiac treatment in the Veteran's claims file.  Thus, a remand is also necessary to attempt to obtain these records.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records. If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records. 38 C.F.R. § 3.159(e)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to identify the location and name of any private medical facility where he has received treatment for a cardiac disability and diabetes mellitus, to include the dates of any such treatment.
 
2.  The agency of original jurisdiction (AOJ) should take all necessary steps to obtain and associate with the claims file all treatment records for a cardiac disability and diabetes mellitus from Huntington Memorial Hospital and from any other sufficiently identified treatment provider.

All efforts to obtain these records must be documented in the claims file.  If any such records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified to submit any additional records that are in his possession.  All such notification must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

3.  After all efforts to obtain and associate with the claims file any additional treatment records have been exhausted, schedule the Veteran for a VA examination to determine the etiology of his current cardiac disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that the Veteran's current cardiac disability (any cardiac disability diagnosed since August 2008) had its onset in service or is the result of a disease or injury in service.  
The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current cardiac disability (any cardiac disability diagnosed since August 2008) was either caused or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the service-connected infectious hepatitis.  The examiner should quantify the amount of any aggravation, if possible.

In formulating the above-requested opinions, the examiner should acknowledge and comment on the significance of the documented diagnoses of hepatitis.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After all efforts to obtain and associate with the claims file any additional treatment records have been exhausted, schedule the Veteran for a VA examination to determine the etiology of his current diabetes mellitus.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as
likely as not (50 percent probability or more) that the Veteran's current diabetes mellitus had its onset in service or in the year immediately following service or is the result of a disease or injury in service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current diabetes mellitus was either caused or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the service-connected infectious hepatitis.  The examiner should quantify the amount of any aggravation, if possible.

In formulating the above-requested opinions, the examiner should acknowledge and comment on the significance of the documented diagnoses of hepatitis.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  
The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete. 

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


